DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 11-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (US 4,437,658 A).
Regarding claim 1, Olson discloses an agitator for agitating sheets of material passing through a sheet transport device in a sheet transport direction from an input end to an output end, the sheet transport device having an upper guide section comprising a first plurality of wheels (15,22) or belts and a lower guide section comprising a second plurality of wheels (16,21) or belts, the upper and lower guide sections defining a sheet transport path therebetween, the agitator comprising: a set of first rollers 18 each having a roller axis of rotation and a first width, the first rollers being mounted to at least one first holder (50a,50b) such that the axes of rotation of the first rollers are radially spaced from a line (axis of shaft 38) and such that rotating the at least one first holder around the line causes the set of first rollers to orbit around the line, a set of second rollers (there are two agitator wheels 17, see Fig. 3) each having a roller axis of rotation and a second width, the second rollers being mounted to at least one second holder such that the axes of rotation of the second rollers are radially spaced from the line and such that rotating the at least one second holder around the line causes the set of second rollers to orbit around the line, and at least one support 38 supporting the at least one first holder and the at least one second holder for rotation around the line, wherein the line extends in a direction, and wherein the set of first rollers is spaced from the set of second rollers in the direction of the line by a distance greater than the first width (see Fig. 3).
Regarding claim 2, Olson discloses the agitator according to claim 1, wherein the at least one support comprises at least one shaft 38 having a longitudinal axis lying on the line.
Regarding claim 3, Olson discloses the agitator according to claim 2, wherein the at least one first holder (50a,0b) and the at least one second holder (50a,50b) are fixed to the shaft 38.
Regarding claim 4, Olson discloses a sheet transport device comprising: a frame 36; and the agitator according to claim 1 mounted to the frame such that the line is perpendicular to the sheet transport direction. See Fig. 3.
Regarding claim 5, Olson discloses the sheet transport device according to claim 4, wherein the second plurality of wheels or belts comprises the plurality of wheels (16,21), and wherein each of the wheels has a peripheral surface defining a portion of the sheet transport path.
Regarding claim 7, Olson discloses a sheet transport device for carrying sheets in a sheet transport direction from an input end to an output end, the sheet transport device comprising: an upper guide section comprising a plurality of upper wheels (15,22) or upper belts and a lower guide section comprising a plurality of lower wheels (16,21), the tops of the lower wheels being bounded by a first imaginary plane, the lower surfaces of the upper wheels or belts and the first imaginary plane defining a sheet transport path therebetween, an agitator configured to agitate the sheets in the sheet transport path, the agitator comprising: a set of first rollers 18 each having a roller axis of rotation and a first width, the first rollers being mounted to at least one first holder (50a,50b) such that the axes of rotation of the first rollers are radially spaced from a line (axis of shaft 38) and such that rotating the at least one first holder around the line causes the set of first rollers to orbit around the line, a set of second rollers (there are two agitator wheels 17, see Fig. 3) each having a roller axis of rotation and a second width, the second rollers being mounted to at least one second holder such that the axes of rotation of the second rollers are radially spaced from the line and such that rotating the at least one second holder around the line causes the set of second rollers to orbit around the line, and at least one support 38 supporting the at least one first holder and the at least one second holder for rotation around the line, wherein the line extends in a direction, wherein the at least one support is located at a lower side of the sheet transport path, and wherein the first set of rollers and the second set of rollers and the at least one support are arranged and configured such that the rollers of the first and second sets of rollers pass through the first imaginary plane and into the sheet transport path when the first holder and the second holder rotate around the line. See Fig. 1.
Regarding claim 8, Olson discloses the sheet transport device according to claim 7, wherein the first set of rollers 18 and the second set of rollers 18 and the at least one support 38 are arranged and configured such that axes of rotation of the first and second sets of rollers are always located on the lower side of the first imaginary plane. See Fig. 1.
Regarding claim 11, Olson discloses the sheet transport device according to claim 7, wherein the first holder (50a,50b) is spaced from the second holder (50a,50b) by a distance greater than the first width. See Fig. 3.
Regarding claim 12, Olson discloses the sheet transport device according to claim 7, wherein the line is perpendicular to the sheet transport direction. See Fig. 1.
Regarding claim 13, Olson discloses the sheet transport device according to claim 7, wherein the first holder comprises a plate connected to the at least one support, and wherein the first rollers are rotatably supported on the plate.
Regarding claim 14, Olson discloses the sheet transport device according to claim 7, wherein the first holder comprises a first plate 50a and a second plate 50b connected to the at least one support, and wherein the first rollers 18 are rotatably supported between the first and second plates. See Fig. 4.
Regarding claim 16, Olson discloses the sheet transport device according to claim 7, including a drive configurated to rotate the at least one support 38. See col. 3, lines 48-55.
Regarding claim 17, Olson discloses the sheet transport device according to claim 7, wherein the first rollers 18 are rotatable independently of one another.
Regarding claim 18, Olson discloses a method of agitating sheets of material comprising: providing the sheet transport device according to claim 7; transporting the sheets through the sheet transport device; rotating the shaft to periodically move the rollers of the first and second sets of rollers into direct contact with the sheets traveling along the sheet transport path. See e.g. col. 2, lines 18-28.
Allowable Subject Matter
Claims 6, 9, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art does not teach or disclose the claimed subject matter. For example, Olson lacks the disclosure of the claimed device, including
wherein the first and second plates each include a plurality of curved recesses extending radially into the respective plate from a periphery of the respective plate, and wherein the first and second rollers are mounted in the recesses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759